         Case 1:18-cv-00491-RBW Document 17 Filed 11/14/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
 JUDICIAL WATCH, INC.,                             )
                                                   )
                 Plaintiff,                        )
                                                   )
        v.                                         )        Case No. 18-00491 (RBW)
                                                   )
 U.S. DEPARTMENT OF JUSTICE,                       )
                                                   )
                 Defendant.                        )
                                                   )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s minute order entered on November 5, 2018, the parties

respectfully submit the following joint status report:

       1.       At issue in this Freedom of Information Act (FOIA) lawsuit is Plaintiff Judicial

Watch, Inc.’s December 12, 2017 request to Defendant, the United States Department of Justice,

seeking the following records from January 1, 2015 to the present:

             a) Any and all records of communication, including but not limited to emails, text
                messages and instant chats, between DOJ officials in the Attorney General’s
                Office and Fusion GPS employee or contractor Nellie H. Ohr.

             b) Any and all records of communication, including but not limited to emails, text
                messages and instant chats, between DOJ officials in the Attorney General’s
                Office and Fusion GPS employee or contractor Nellie H. Ohr.

       2.       Since the parties’ last joint status report (ECF No. 16), the parties have engaged in

good faith discussions whether they can resolve any of the issues that remain contested in this

litigation. On November 2, 2018, Defendant provided additional information requested by

Plaintiff regarding Defendant’s search in this case and a technical issue surrounding email

migration. The parties are still partaking in these discussions and respectfully request an

additional two weeks to continue these discussions. If the parties are not able to reach an
          Case 1:18-cv-00491-RBW Document 17 Filed 11/14/18 Page 2 of 2



agreement, they will provide a proposed summary judgment briefing schedule with the next joint

status report.

        3.       Therefore, the parties respectfully request that they be permitted to submit another

joint status report with a status of their discussions and recommendations for further proceedings

by November 30, 2018.




 Respectfully submitted,                              November 14, 2018

 /s/Ramona R. Cotca                                   CHAD READLER
 Ramona R. Cotca (D.C. Bar No. 501159)                Principal Deputy Assistant Attorney General
 JUDICIAL WATCH, INC.
 425 Third Street S.W., Suite 800                     MARCIA BERMAN
 Washington, DC 20024                                 Assistant Branch Director
 (202) 646-5172
 rcotca@judicialwatch.org                             /s/Michael J. Gerardi
                                                      Michael J. Gerardi (D.C. Bar No. 1017949)
 Counsel for Plaintiff                                Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L St. NW, Room 12212
                                                      Washington, DC 20005
                                                      Tel: (202) 616-0680
                                                      Fax: (202) 616-8460
                                                      E-mail: michael.j.gerardi@usdoj.gov

                                                      Counsel for Defendant




                                                  2
